



RESTRICTED STOCK AGREEMENT




Grant Date:
<<Grant Date>>
Grantee (“Employee”):
<<Participant Name>>
Aggregate Number of Shares Subject to Award:
<<Number _Restricted_Shares>>





This RESTRICTED STOCK AGREEMENT (“Agreement”) is made as of <<Grant Date>>,
between HALLIBURTON COMPANY, a Delaware corporation (the “Company”), and
<<Participant Name>> (“Employee”).


1.
Award of Shares. Pursuant to the Halliburton Company Stock and Incentive Plan
(the “Plan”) the aggregate number of shares subject to the award set forth above
of Halliburton Company common stock, par value $2.50 per share (“Stock”), shall
be issued as hereinafter provided in Employee’s name subject to the terms and
conditions of this Agreement and the Plan. The shares granted pursuant to this
Agreement that are subject to Forfeiture Restrictions (as defined below) are
referred to as the “Restricted Shares”. The Restricted Shares shall be issued
upon acceptance hereof by Employee and upon satisfaction of the conditions of
this Agreement.



2.
Plan Incorporated. Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Shares shall be subject to all of the terms
and conditions set forth in the Plan, including future amendments thereto. The
Plan is incorporated herein by reference as a part of this Agreement. Except as
otherwise defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan.



3.
Vesting of Restricted Shares; Forfeiture of Restricted Shares.



(a)
Vesting Schedule. The Restricted Shares shall vest (i.e., Forfeiture
Restrictions lapse) in accordance with the vesting details for this grant
displayed in the Distribution Schedule in the Employee’s Account at
www.NetBenefits.Fidelity.com, provided the Employee has been continuously and
actively employed by the Company or any of its Subsidiaries and affiliated
companies from the date of this Agreement through the applicable vesting date.
The prohibition against transfer and the obligation to forfeit and surrender
Restricted Shares to the Company upon termination of employment are herein
referred to as “Forfeiture Restrictions”.



(b)
Accelerated Vesting. The Forfeiture Restrictions shall lapse as to all of the
Restricted Shares on the earlier of (i) the occurrence of a Corporate Change (as
such term is defined in the Plan), or (ii) the date Employee’s employment with
the Company is terminated by reason of death or disability (as determined by the
Company). In the event Employee’s employment is terminated for any other reason,
including retirement, upon the recommendation of applicable management of the
Company and/or business unit, the Committee which administers the Plan (the
“Committee”) or its delegate, as appropriate, may, in the Committee’s or such
delegate’s sole discretion, approve the lapse of Forfeiture Restrictions as to
any or all Restricted Shares still subject to such restrictions, such lapse to
be effective on the date of such approval or Employee’s termination date, if
later.



(c)
Forfeiture of the Restricted Shares. In the event of termination of Employee’s
employment with the Company or any Subsidiary or affiliated company for any
reason other than as otherwise provided in this Section 3, Employee shall, for
no consideration, forfeit all Restricted Shares to the extent they are not fully
vested as of Employee’s termination date. Any question as to whether and when
there has been a termination of such employment and the cause for such
termination, shall be determined by the Committee, or its delegate, as
appropriate, and its determination shall be final.



4.
Book Entry Record. The Restricted Shares shall be represented by book entry
transaction registered in the name of a nominee of the Company, pursuant to
which Employee shall have voting rights and shall be entitled






--------------------------------------------------------------------------------





to receive all dividends unless and until the Restricted Shares are forfeited
pursuant to the provisions of this Agreement. Notwithstanding any other
provisions of this Agreement, the issuance or delivery of any shares of Stock
(whether subject to restrictions or unrestricted) may be postponed for such
period as may be required to comply with applicable requirements of any national
securities exchange or any requirements under any law or regulation applicable
to the issuance or delivery of such shares. The Company shall not be obligated
to issue or deliver any shares of Stock if the issuance or delivery thereof
shall constitute a violation of any provision of any law or of any regulation or
any national securities exchange.


5.
Non-Disclosure, Non-Solicit and Non-Compete Covenants. To further align
Employee’s interests with the Company’s long-term business interests, including
the preservation of the Company’s goodwill and the protection of the
Confidential Business Information (as defined below) that Employee has obtained
and will, necessarily continue to receive and rely on, Employee and the Company
hereby agree to the following:



(a)
Non-Disclosure of Confidential Business Information. Employee will not at any
time during employment by the Company, and for so long thereafter as the
pertinent information or documentation remains confidential, use (either for the
benefit of Employee or the benefit of others), publish, disclose, claim
ownership of, communicate, divulge or send to others, access, or take, any
Confidential Business Information or any confidential information of the
vendors, consultants, affiliates, joint ventures, or customers of the Company,
except as required in the conduct of the Company’s business, or as otherwise
authorized in writing by the Company. Employee acknowledges and agrees that any
unauthorized use or disclosure of Confidential Business Information or other
confidential information would cause irreparable harm to the Company.
Notwithstanding the foregoing, this Agreement does not prevent Employee from:
(i) making a good faith report of possible violations of applicable law to the
Securities and Exchange Commission or any other governmental agency or entity;
or (ii) making disclosures that are protected under the whistleblower provisions
of applicable law or receiving any award for information provided under such
whistleblower provisions.



(b)
Non-Solicit and Non-Compete. During Employee’s employment with the Company and
for twelve (12) months immediately thereafter, Employee will not, other than on
behalf of the Company, directly or indirectly, as a proprietor, partner,
employee, agent or otherwise:



(i)
Solicit or hire any Company employee, contractor, or consultant to work for, or
provide goods or services to, any other company or organization. For the purpose
of this provision, “Company employee, contractor, or consultant” means any
individual or entity who or which was employed or retained by, or provided goods
or services to, the Company within the last twelve (12) months of Employee’s
employment by the Company.



(ii)
Sell, attempt to sell, or assist in the effort of anyone else who sells or
attempts to sell, any products or services which compete with products or
services offered by Company to any actual or prospective customer of the Company
with whom or with which Employee dealt at any time during the last twelve (12)
months of Employee’s employment by the Company or about whom Employee has any
Confidential Business Information.



(iii)
Participate in, work for, or provide services, in the Territory in which
Employee was employed, to any person or entity that is, or is actively planning
to be, a “Competitive Business.” The “Territory in which Employee was employed”
shall include, but not be limited to (1) Employee’s geographical area of
responsibility, (2) a zone of 150 miles radius from a facility, location or
office of the Company in which Employee was employed during the last eighteen
(18) months of Employee’s employment at the Company, and (3) all locations from
which Employee regularly performed Employee’s job functions or performed
significant job functions, during the last eighteen (18) months of Employee’s
employment at the Company. The term “Competitive Business” shall mean any
business (however organized or conducted) that competes with a business in which
the Company is engaged or in which the Company was actively planning to engage,
at any time during the last twelve (12) months of Employee’s






--------------------------------------------------------------------------------





employment by the Company, provided that Employee was involved with or had
access to Confidential Business Information regarding such business. This
restriction does not prohibit Employee from working for a person or entity, even
if a Competitive Business, in a capacity unrelated to the work that Employee
performed for the Company, provided Employee and any new employer first provide
the Company with adequate written assurances of the steps taken to ensure the
protection, and to prevent the use or disclosure, of Confidential Business
Information.


(iv)
Act in any capacity for or with any Competitive Business, or for or with any of
their agents, if in such capacity Employee would, because of the nature of
his/her role with such Competitive Business and Employee’s knowledge of
Confidential Business Information, inevitably use and/or disclose any
Confidential Business Information in his/her work for, or on behalf of, the
Competitive Business or its agent.



(v)
Otherwise interfere with, disrupt or attempt to disrupt relations between the
Company and any of its employees, contractors, or consultants.



(c)
State Specific Limitations. Employee and the Company hereby further agree that,
in spite of anything in the Agreement to the contrary, if and to the extent
Employee works for the Company, not including temporary assignments or business
travel, in the states mentioned below, the restrictions in Paragraph 5(b) will
be revised as set forth below. During any portion of Employee’s employment with
the Company when Employee is not assigned to one of the states listed below,
this Agreement shall be enforceable in its entirety:



(i)
California and North Dakota: The only provisions of Paragraph 5(b) that will
apply during Employee’s ongoing (not temporary or business travel) assignment in
California or North Dakota shall be subparagraph (i) and, to the extent
necessary to protect the Company’s trade secrets, subparagraphs (iv) and (v).



(ii)
Oklahoma: The only provisions of Paragraph 5(b) that will apply during
Employee’s ongoing (not temporary or business travel) assignment in Oklahoma
shall be subparagraph (i), and to the extent necessary to prevent the direct
solicitation of the sale of goods and/or services from the customers of the
Company, subparagraph (ii), and to the extent necessary to protect the Company’s
trade secrets, subparagraphs (iv) and (v).



(iii)
Louisiana: The provisions of Paragraph 5(b) will apply during Employee’s ongoing
(not temporary or business travel) assignment in Louisiana in the following
Louisiana parishes and municipalities: Acadia, Bienville, Bossier, Caddo,
Calcasieu, Cameron, Iberia, Lafayette, Lafourche, Orleans, Plaquemines, Rapides,
St. Mary, St. Martin, Terrebonne, and Vermilion.



(d)
Confidential Business Information. As used in this Agreement, the term
“Confidential Business Information” means any and all of the Company’s trade
secrets, confidential and/or proprietary information, and all other information
and data that is not generally known to third persons who could derive economic
value from its use or disclosure, including, without limitation, methods,
designs, drawings, and other technical information; the methods though which the
Company identifies, hires, trains and compensates its employees; details
regarding the Company’s employees, including their compensation, contact
information, and their performance and conduct; methods to locate and qualify
contractors, vendors and third party factories; the identity of the Company’s
contractors, vendors and third party factories; the individuals, and their
contact Information, at contractors, vendors and third party factories with whom
the Company has dealt; the amounts and types of goods and/or services purchased
in the past from contractors, vendors and third party factories; the amounts
paid for such past purchases; the identity of the Company’s customers; the
individuals, and their contact information, at customers with whom Employee has
dealt; the amounts and types of products and services purchased in the past by
such customers; the amount paid for






--------------------------------------------------------------------------------





such past purchases, the timing of such past purchases, and the method of
payment for such past purchases; the Company’s plans for future products and
services; the details of any ongoing or planned negotiations for future products
and services; and the Company’s plans for the future, including without
limitation plans for its products and services, for geographic and customer
markets, and for marketing, promoting, selling, distributing and providing its
products and services.


6.
Non-Transferability. The Restricted Shares may not be sold, assigned, pledged,
exchanged, hypothecated, encumbered, disposed of, or otherwise transferred,
except by will or the laws of descent and distribution or pursuant to a
“qualified domestic relations order” as defined by the Internal Revenue Code
(the “Code”) or Title I of the Employee Retirement Income Security Act of 1974,
as amended, or similar order. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Restricted Shares or such rights
contrary to the provisions hereof or in the Plan, the Restricted Shares and such
rights shall immediately become null and void.



7.
Withholding of Tax. Employee acknowledges that, regardless of any action taken
by the Company or, if different, the Subsidiary or affiliated company that
employs Employee (the “Employer”), the ultimate liability for all income tax,
social contributions, payroll tax, fringe benefits tax, payment on account,
hypothetical tax or other tax-related items related to Employee’s participation
in the Plan and legally applicable to Employee or deemed by the Company or the
Employer in their discretion to be an appropriate charge to Employee even if
legally applicable to the Company or the Employer (“Tax-Related Items”), is and
remains Employee’s responsibility and may exceed the amount actually withheld by
the Company or the Employer, if any. Employee further acknowledges that the
Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Shares, including, but not limited to, the grant, vesting,
issuance of shares of Stock, the subsequent sale of shares of Stock acquired
under the Plan and the receipt of any dividends; and (b) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Restricted Shares to reduce or eliminate Employee’s liability for Tax-Related
Items or achieve any particular tax result. Further, if Employee is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable, Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.



Prior to the relevant taxable or tax withholding event, as applicable, Employee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, unless otherwise
approved by the Committee, the Company shall satisfy the obligations with regard
to all Tax-Related Items by either (i) withholding from Employee’s wages or
other cash compensation paid to Employee by the Company and/or the Employer or
(ii) permitting Employee to tender to the Company cash (including check, bank
draft or money order delivered to the Company’s Stock Plan Administrator) or, if
allowed by the Committee, shares of Stock previously acquired by Employee having
a Fair Market Value equal to the amount required to be withheld.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates (as
determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
Employee will receive a refund of any over-withheld amount and will have no
entitlement to the share equivalent.
Employee agrees to pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of Employee’s participation in the Plan that cannot be satisfied
by the means previously described. The Company may refuse to issue or deliver
shares of Stock or proceeds from the sale of shares of Stock until arrangements
satisfactory to the Company have been made in connection with the Tax-Related
Items.







--------------------------------------------------------------------------------





8.
Status of Stock. Employee agrees that the Restricted Shares will not be sold or
otherwise disposed of in any manner which would constitute a violation of any
applicable U.S. federal or state securities laws. Employee also agrees (i) that
the Company may refuse to register the transfer of the Restricted Shares on the
stock transfer records of the Company if such proposed transfer would in the
opinion of counsel to the Company constitute a violation of any applicable
securities law, and (ii) that the Company may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Restricted
Shares.



9.
Nature of Grant. Nothing contained in this Agreement is intended to constitute
or create a contract of employment, nor shall it constitute or create the right
to remain associated with or in the employ of the Company and its Subsidiaries
or affiliated companies for any particular period of time. This Agreement shall
not interfere in any way with the Company’s right to terminate Employee’s
employment at any time. For purposes of this Agreement, Employee shall be
considered in the employment of the Company as long as Employee remains an
employee of either the Company, any successor corporation or a parent or
subsidiary corporation (as defined in section 424 of the Code) of the Company or
any successor corporation. Any question as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee, or its delegate, as appropriate, and its
determination shall be final. Furthermore, this Agreement, the Plan, and any
other Plan documents are not part of Employee’s employment contract, if any, and
do not guarantee either Employee’s right to receive any future grants under such
Agreement or the Plan or the inclusion of the value of any grants in the
calculation of severance payments, if any, upon termination of employment.



10.
Data Privacy. Employee understands that the Company, its Subsidiaries and
affiliated companies and/or the Employer may hold certain personal information
about Employee, including, but not limited to, Employee’s name, home address,
email address and telephone number, date of birth, social security or insurance
number, passport number or other identification number, salary, nationality, and
any shares of Stock or directorships held in the Company, and details of the
Restricted Shares or any other entitlement to shares of Stock, canceled,
exercised, vested, unvested or outstanding in Employee’s favor (“Data”), for the
purpose of implementing, administering and managing the Plan.



Employee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of Employee’s Data as described in this
Agreement and any other grant materials by and among, as necessary and
applicable, the Company and any of its Subsidiaries or affiliated companies, for
the exclusive purpose of implementing, administering and managing Employee’s
participation in the Plan.


Employee understands that Data will be transferred to the stock brokerage or
other financial or administrative services firm designated by the Company (the
“Stock Plan Administrator”) which is assisting the Company with the
implementation, administration and management of the Plan. Employee understands
that the recipients of Data may be located in the United States or elsewhere,
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than Employee’s country. If Employee is
employed outside the United States, Employee understands that Employee may have
the right to request a list of any recipients of Data by contacting
dataprivacy@halliburton.com. Employee authorizes the Company, the Company’s
Stock Plan Administrator and any other possible recipients that may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Employee’s participation in the Plan. Employee understands that
Data will be held only as long as is necessary to implement, administer and
manage Employee’s participation in the Plan. If Employee is employed outside the
United States, Employee understands that he or she may have the right to access
Data, request additional information about the storage and processing of Data,
correct inaccurate Data, or refuse or withdraw the consents herein by contacting
dataprivacy@halliburton.com. Further, Employee understands that Employee is
providing the consents herein on a purely voluntary basis. If Employee does not
consent, or if Employee later seeks to revoke his or her consent, Employee’s
service status and career will not be affected; the only consequence of refusing
or withdrawing Employee’s consent is that the Company would not be able to grant
Employee the Restricted Shares or other equity awards or administer or maintain
such awards. Therefore, Employee understands that refusing or withdrawing his or
her consent may affect Employee’s





--------------------------------------------------------------------------------





ability to participate in the Plan. For more information on the consequences of
Employee’s refusal to consent or withdrawal of consent, Employee understands
that Employee may contact dataprivacy@halliburton.com.
Finally, Employee understands that the Company may rely on a different legal
basis for the processing and/or transfer of Data in the future and/or request
Employee to provide another data privacy consent. If applicable and upon request
of the Company, Employee agrees to provide an executed acknowledgment or data
privacy consent form (or any other acknowledgments, agreements or consents) to
the Company or the Employer that the Company and/or the Employer may deem
necessary to obtain under the data privacy laws in Employee’s country, either
now or in the future. Employee understands that he or she will not be able to
participate in the Plan if he or she fails to execute any such acknowledgment,
agreement or consent requested by the Company or the Employer.


11.
Insider Trading; Market Abuse Laws. By participating in the Plan, Employee
agrees to comply with the Company’s policy on insider trading. Employee further
acknowledges that, depending on Employee’s or his or her broker’s country of
residence or where the shares of Stock are listed, Employee may be subject to
insider trading restrictions and/or market abuse laws that may affect Employee’s
ability to accept, acquire, sell or otherwise dispose of shares of Stock, rights
to shares of Stock (e.g., restricted shares) or rights linked to the value of
shares of Stock, during such times Employee is considered to have “inside
information” regarding the Company as defined by the laws or regulations in
Employee’s country. Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders Employee places before he or she possessed
inside information. Furthermore, Employee could be prohibited from
(i) disclosing the inside information to any third party (other than on a “need
to know” basis) and (ii) ”tipping” third parties or causing them otherwise to
buy or sell securities. Employee understands that third parties include fellow
employees. Any restriction under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Employee acknowledges that it is Employee’s
responsibility to comply with any applicable restrictions, and that Employee
should therefore consult Employee’s personal advisor on this matter.



12.
Electronic Delivery. Employee agrees, to the fullest extent permitted by law, in
lieu of receiving documents in paper format, to accept electronic delivery of
any documents that the Company and its Subsidiaries or affiliated companies may
deliver in connection with this grant and any other grants offered by the
Company, including prospectuses, grant notifications, account statements, annual
or quarterly reports, and other communications. Electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or a website of the Company’s
agent administering the Plan. By accepting this grant, whether electronically or
otherwise, Employee also hereby consents to participate in the Plan through such
system, intranet, or website, including but not limited to the use of electronic
signatures or click-through electronic acceptance of terms and conditions.



13.
English Language. Employee acknowledges and agrees that it is Employee’s express
intent that this Agreement and the Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the Restricted
Shares be drawn up in English. To the extent Employee has been provided with a
copy of this Agreement, the Plan, or any other documents relating to this Award
in a language other than English, the English language documents will prevail in
case of any ambiguities or divergences as a result of translation.



14.
Compliance with Law. Employee agrees to take any and all actions, and consent to
any and all actions taken by the Company and any of its Subsidiaries and
affiliated companies, as may be required to allow the Company and any of its
Subsidiaries and affiliated companies to comply with local laws, rules and/or
regulations in Employee’s country of employment (and country of residence, if
different). Finally, Employee agrees to take any and all actions as may be
required to comply with Employee’s personal obligations under local laws, rules
and/or regulations in Employee’s country of employment and country of residence,
if different).



15.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on Employee’s participation in the Plan and on the Restricted
Shares, to the extent the Company determines it






--------------------------------------------------------------------------------





is necessary or advisable for legal or administrative reasons, and to require
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.


16.
Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering, any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate, pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Restricted Shares.



17.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successors to the Company and all persons lawfully claiming under Employee.



18.
Governing Law and Forum. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas without regard to principles of
conflict of laws, except to the extent that it implicates matters which are the
subject of the General Corporation Law of the State of Delaware, which matters
shall be governed by the latter law. For purposes of resolving any dispute that
may arise directly or indirectly from this Agreement, the parties hereby agree
that any such dispute that cannot be resolved by the parties shall be submitted
for resolution through the Halliburton Dispute Resolution Program, pursuant to
which the last step is final and binding arbitration. Notwithstanding the
foregoing, the parties agree that in addition to any other rights or remedies
they may have, that either party shall be entitled, if it so elects, to
institute a proceeding in any court of competent jurisdiction to obtain a
preliminary injunction (with each waiving the other’s obligation, if any, to
post bond) in order to prevent activities in violation of the Agreement and to
maintain the status quo pending resolution of the parties’ dispute in accordance
with the Halliburton Dispute Resolution Program.



19.
U.S. Federal Defend Trade Secrets Act Notice. Employee is hereby notified in
accordance with the Defend Trade Secrets Act of 2016 that Employee will not be
held criminally or civilly liable under any U.S. federal or state trade secret
law for the disclosure of a trade secret that is made in confidence to a U.S.
federal, state, or local government official, either directly or indirectly, or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding. If Employee files a lawsuit for
retaliation against the Company for reporting a suspected violation of law,
Employee may disclose the Company’s trade secrets to the Employee’s attorney and
use the trade secret information in the court proceeding if the Employee files
any document containing the trade secret under seal, and does not disclose the
trade secret, except pursuant to court order.



20.
Severability. The provisions of this Agreement are severable and if any one or
more of the provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the Agreement shall be reformed and construed so that it
would be enforceable to the maximum extent legally possible, and if it cannot be
so reformed and construed, as if such unenforceable provision, or part thereof,
had never been contained herein. The Non-Disclosure, Non-Solicit, and
Non-Compete in this Agreement shall be separate, independent and concurrently
enforceable with other employee agreements that have been signed by Employee. In
the event such provisions of an agreement is determined by an adjudicator as not
to be enforceable, any other concurrently enforceable provisions may still be
enforced.



21.
Waiver. The waiver by the Company with respect to Employee’s (or any other
participant’s) compliance with any provision of this Agreement shall not operate
or be construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.





IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized as of the date first above written.







--------------------------------------------------------------------------------





 
HALLIBURTON COMPANY
 
 
 
 
 
Jeffrey A. Miller
 
President and Chief Executive Officer



I HEREBY AGREE TO THE TERMS AND CONDITIONS SET FORTH IN THIS RESTRICTED STOCK
AGREEMENT DATED <<Grant Date>>.


<<Electronic Signature>>        


<<Acceptance Date>>




RSA518





